DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 11-26 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 

The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. 
With respect to independent claims 11 and 21, the closest prior art Huang (CN 105807409 of record) and Chen et al. (PGPUB 20200041766 of record), fails to disclose in combination with all of the other elements of the claim wherein -4.0 < f/f4 < -0.80. Modification of Huang and/or Chen to further adjust the focal length of the system or fourth lens would not be obvious and require a significant amount of experimentation to discover the optimum arrangement of lens variables. For additional reasons for allowance please see applicant’s remarks dated 8/19/2022 page 10 second paragraph, Table 2 and last two paragraphs on the same page.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (CN 105807409 of record) in view of Chen et al. (PGPUB 20200041766 of record).

Regarding claim 1, Huang discloses a photographing optical lens assembly comprising six lens elements, the six lens elements being, in order from an object side to an image side, a first lens 5element, a second lens element, a third lens element, a fourth lens element, a fifth lens element and a sixth lens element, and each of the six lens elements having an object-side surface facing toward the object side and an image-side surface facing toward the image side (At least Fig. 3, [0198], lenses 210-260); 
wherein the first lens element has positive refractive power (210 and [0198]), the second lens 10element has negative refractive power (220 and [0198]), the third lens element has negative refractive power (230 and [0198]), the fourth lens element has negative refractive power (240 and [0198]), the fifth lens element has positive refractive power (250 and [0198]), the sixth lens element has negative refractive power (260 and [0198]), and 
an axial distance between the fourth lens element and the fifth lens element is larger than an axial distance between the fifth lens element 15and the sixth lens element ([0198] where T45 = 0.984 and T56 = 0.177); 
wherein half of a maximum field of view of the photographing optical lens assembly is HFOV, a focal length of the photographing optical lens assembly is f, a focal length of the third lens element is f3, a focal length of the fourth lens element is f4, a focal length of the fifth lens element is f5, a focal length of the sixth lens 20element is f6, the axial distance between the fifth lens element and the sixth lens element is T56, a central thickness of the sixth lens element is CT6, and the following conditions are satisfied:
5.0 [deg.] < HFOV < 25.0 [deg.] ([0198] where HFOV is 20.2);
-4.0 < f/f4 < -0.05 ([0198] where f = 6.08 and f4 = -30.59 giving -0.2); and
3.0 < |f/f3| + |f/f4| + |f/f5| + |f/f6| < 8.0 ([0198] where f = 6.08, f3 = -8.11, f4 = -30.59, f5 = 5.46 and f6 = -3.99 giving 3.59).
Huang does not disclose satisfying 0 < T56/CT6 < 0.62. 
However, Chen teaches a similar lens system having a power arrangement of +, -, -, -, +, - (Table 7) that satisfies:
-4.0 < f/f4 < -0.05 (Tables 1 and 7);
3.0 < |f/f3| + |f/f4| + |f/f5| + |f/f6| < 8.0 (Tables 1 and 7); and
0 < T56/CT6 < 0.62 (Table 1 where T56 = 0.168 and CT6 = 0.345 giving 0.49).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Huang and Chen such that 0 < T56/CT6 < 0.62 was satisfied motivated by reducing the size of the device.

Regarding claim 2, modified Huang teaches wherein the object-side surface of the fourth lens element is concave in a paraxial region thereof (Tables 1 and 2 of Chen where the paraxial region includes both convex and concave portions based on the aspheric components, See Image 1 below).

    PNG
    media_image1.png
    767
    1425
    media_image1.png
    Greyscale

Image 1. Aspheric fourth lens data from Tables 1 and 2 of Chen that shows concave portions in the paraxial region (within 0.1 mm of the center of the lens).

	Regarding claim 3, modified Huang teaches wherein a focal 10length of the second lens element is f2, the focal length of the fourth lens element is f4, and the following condition is satisfied:
0.95 < |f2/f4| < 3.0 (Table 7 of Chen where f2 = -19.462 and f4 = -16.365 giving 1.2)

	Regarding claim 4, modified Huang teaches wherein an axial 15distance between the object-side surface of the first lens element and an image surface is TL, the focal length of the photographing optical lens assembly is f, and the following condition is satisfied:
0.30 < TL/f < 0.90 ([0198] of Huang where TL = 5.293 and f = 6.08 giving 0.87).

	Regarding claim 5, modified Huang does not disclose satisfying wherein a curvature radius of the object-side surface of the fourth lens element is R7, a curvature radius of the image-side surface of the fourth lens element is R8, and the following condition is satisfied:
-1.50 < (R7+R8)/(R7-R8) < 1.0.
However, Chen teaches (R7+R8)/(R7-R8) = 1.08 (Table 1), which is a difference of 0.08 and is close but not overlapping.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the radius of the object and/or image side surface of the fourth lens since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties, Titanium Metals Corp. of America v. Nabber, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) and further being motivated to improve image quality.

Regarding claim 6, modified Huang does not disclose wherein a curvature radius of the object-side surface of the sixth lens element is R11, a curvature 5radius of the image-side surface of the sixth lens element is R12, and the following condition is satisfied:
-5.0 < (R11+R12)/(R11-R12) < -2.0.
However, Huang teaches (R11+R12)/(R11-R12) = -1.7 ([0198]), which is a difference of 0.3 and is close but not overlapping.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the radius of the object and/or image side surface of the sixth lens since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties, Titanium Metals Corp. of America v. Nabber, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) and further being motivated to improve image quality.

Regarding claim 7, modified Huang does not disclose wherein a maximum 10effective radius of the object-side surface of the first lens element is Y11, a maximum effective radius of the image-side surface of the third lens element is Y32, a maximum effective radius of the image-side surface of the fourth lens element is Y42, a maximum effective radius of the object-side surface of the fifth lens element is Y51, and the following conditions are satisfied:
1.50 < Y11/Y32 < 2.50; and
1.40 < Y51/Y42 < 2.0.
However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii and other shape concerns in order to make a lens system meet its particular utility (usually based on focal length but also on aberration elimination).  This manipulation would normally be considered routine experimentation since the results are known optics/physics equations (unless the particular range of values meets secondary considerations).  Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the maximum effective radius of each of the lenses such that the ranges above were satisfied, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In this case, one of ordinary skill in the art as of the effective filing date of the invention would have sought to adjust the effective radius of each of the lenses motivated by improving light gathering efficiency.

Regarding claim 8, modified Huang teaches wherein an Abbe number of the fifth lens element is V5, an Abbe number of the sixth lens element is 20V6, an f-number of the photographing optical lens assembly is Fno, and the following conditions are satisfied:
0.10 < V5/V6 < 0.55 ([0198] where V5 = 23.5 and V6 = 55.9 giving 0.42); and
1.0 Fno < 2.50 (Table 7 of Chen where Fno = 1.732).

Regarding claim 9, modified Huang discloses wherein the axial distance between the fourth lens element and the fifth lens element is a maximum among axial distances between each of all adjacent lens elements of the 5photographing optical lens assembly ([0198] where 0.984 is larger than the distance of each other adjacent lens distances).


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Chen and further in view of Kim et al. (PGPUB 20160381289 of record).

Regarding claim 10, modified Huang does not disclose an electronic device, comprising at least two image capturing units disposed on a same side of the electronic device, and the at least two image capturing units comprising:  10a first image capturing unit, comprising the photographing optical lens assembly of claim 1 and an image sensor disposed on an image surface of the photographing optical lens assembly; and a second image capturing unit, comprising an optical lens assembly and an image sensor disposed on an image surface of the optical lens assembly;  15wherein a maximum field of view of the first image capturing unit and a maximum field of view of the second image capturing unit differ by at least 35 degrees.
However, Kim teaches an electronic device (Fig. 9) comprising at least two image capturing units disposed on a same side of the electronic device (20 and 30), and the at least two image capturing units comprising:  
a first image capturing unit, comprising the photographing optical lens and an image sensor disposed on an image surface of the photographing optical lens assembly ([0094]-[0096]); and 
a second image capturing unit, comprising an optical lens assembly and an image sensor disposed on an image surface of the optical lens assembly ([0094]-[0096]);  
wherein a maximum field of view of the first image capturing unit and a maximum field of view of the second image capturing unit differ by at least 35 degrees ([0094]-[0096] where one system may have a 10-30 degree FOV and the second may be up to 80 degrees).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the inventio to combine modified Huang and Kim such that the electronic device comprised a second lens system with a larger field of view motivated by improving image quality based on subject motion ([0105]).
Response to Arguments
Applicant's arguments filed 8/19/2022 have been fully considered but they are not persuasive. 
Applicant states on page 9 that it would not be obvious to combine Chen and Huang due to Chen disclosing a primary lens and Huang disclosing a telephoto lens. The office respectfully disagrees. Both Chen and Huang teach an explicit desire to achieve a wide field of view (Page 9 of the translation mailed 5/23/2022 Huang states in the fourth paragraph that certain features help enlarge the angle of view and [0024] of Chen states that the lens configuration leads to a wide angle). Further, both lens systems have an identical power arrangement. Therefore, one of ordinary skill in the art would consider a combination of features of both lens system to solve a particular problem. It is further noted that “[a] person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007). One of ordinary skill in the art would not simply replace a single lens, lens thickness or any other variable without consideration of the optical effects. Lastly, Huang’s disclosure of T56 is 0.177 and CT6 is 0.261, which gives T56/CT6 = 0.678, which could also be considered close but not overlapping due to being a difference of only 0.0578. Therefore, it would have been obvious to adjust the distance between the fifth and sixth lenses and/or the thickness of the sixth lens since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties, Titanium Metals Corp. of America v. Nabber, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). Given that the ratio of Huang is so close to the claimed range and the similarity of Chen, the office believes it would be obvious to reduce the distance between the fifth and sixth lenses.    
With respect to claims 11-26, the office agrees and those claims have been indicated as allowable in this action.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS S FISSEL whose telephone number is (313)446-6573. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS S FISSEL/             Primary Examiner, Art Unit 2872